Citation Nr: 1822045	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2013, the Veteran requested a hearing before a Veterans Law Judge; however, he later withdrew his request for a hearing in March 2018.  Accordingly, the case is ready for review.  38 C.F.R. § 20.704 (e) (2017).


FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO continued the denial for the claim for service connection for bilateral hearing loss. 

2.  The Veteran did not initiate an appeal to the July 2008 rating decision, and it became final.

3.  Evidence received since the final July 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a service connection claim for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  Further, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

New and Material - Laws and Analysis

The Veteran was initially denied service connection for bilateral hearing loss in a May 2008 rating decision because there was no indication that his hearing loss disability was incurred in service or was otherwise related to in-service acoustic trauma.  Following the submission of additional lay statements by the Veteran, the RO readjudicate the claim in a July 2008 rating decision and continued the denial for service connection for bilateral hearing loss.  The Veteran was notified of the rating decision, but did not appeal the decision.  As such, the July 2008 rating decision became final.  38 U.S.C. § 7105 ; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108.  Because the July 2008 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 . 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2008 rating decision included service treatment records, a May 2008 VA audiological examination, and ODOT (Oregon Department of Transportation) audiograms.  The Veteran's lay statements received prior to the July 2008 rating decision also indicated the Veteran's belief that his hearing loss disability was due to service.  Specifically, in a June 2008 statement, the Veteran stated that he was exposed to .38 caliber guns and numerous naval gunfire missions.  He also reported that he was found to have a peritonsillar abscess in the left ear during service, which resulted in treatment through drainage of the ear and penicillin.  The Veteran stated his belief that this in-service injury "may or may not" have had some bearing on his current left ear hearing loss.   

The evidence received since the July 2008 rating decision includes additional post-service VA and private treatment records; however, these records do not address the Veteran's hearing loss disability.  As such, they are not material to the claim on appeal.

Regarding the Veteran's lay statements, additional arguments were submitted by the Veteran in January 2013 and November 2013.  Specifically, in his January 2013 statement, the Veteran maintained that his hearing loss disability progressively worsened as a direct result of the acoustic trauma sustained in service.  In his November 2013 statement (VA Form 9), the Veteran indicated that he was treated in February 1966 for fluid behind his left ear.  The Veteran also noted, however, that no hearing problem was noted at that time.  He further stated that exposure to .50 caliber guns was the "primary causation" of his current hearing loss disability.  

The Board finds that the Veteran has not presented new arguments as to why he believes service connection is warranted for his hearing loss disability.  Essentially, the Veteran's arguments pertaining to treatment for fluid in the left ear during service and exposure to loud guns during service are duplicative of the evidence that was previously considered by the RO in the July 2008 rating decision.  

In this case, the Veteran has not submitted any new medical evidence indicating that his hearing loss disability is as a result of an injury or disease incurred in service.  Further, the Veteran is not qualified (competent) to opine as to the cause of his disability, especially because post-service ODOT audiograms showed that audiometric threshold data from 1986-1996 indicated that the Veteran had normal hearing in 1986, and that the shift in hearing was noted between 1986-1987 (approximately 20 years following service separation).  See May 2008 VA examination report.  In other words, the record does not show that the Veteran has the necessary medical training, skills, or expertise needed to make such a determination.  

For the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss and that the July 2008 denial remains final.  See 38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156 (a).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467  (1993).


ORDER

Because new and material evidence to reopen the claim for bilateral hearing loss has not been received, the request to reopen the claim is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


